Case 0:20-cv-60420-WPD Document 13 Entered on FLSD Docket 05/29/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   CATHRINE SILVER,                                    ) CASE NO.: 0:20-cv-60420-WPD
                                                       )
          Plaintiff,                                   )
                                                       )
   v.                                                  )
                                                       )
   AMERICAN EXPRESS COMPANY,                           )
                                                       )
          Defendants.                                  )
                                                       /


                               JOINT NOTICE OF SETTLEMENT

         Plaintiff, Cathrine Silver (“Silver”), and Defendant, American Express Company

    (“Amex”) (collectively, the “Parties”), pursuant to Southern District of Florida Local Rule

    16.4, hereby notify the Court that the Parties have reached a full and complete settlement of

    this matter. In order to allow time for the Parties to prepare and execute all necessary

    documents and make any other arrangements to finalize the settlement, the Parties respectfully

    request that the Court enter an Order administratively closing this file, terminating any pending

    motions as moot, and permitting the Parties sixty (60) days to file a joint stipulation of

    dismissal or other appropriate documents to close out this file, or, on good cause shown, to

    reopen the case for further proceedings.

               Respectfully submitted this 29th day of May 2020.




                                                   1
Case 0:20-cv-60420-WPD Document 13 Entered on FLSD Docket 05/29/2020 Page 2 of 2




                                              Respectfully submitted,

                                              FARROW LAW, P.A.
                                              Attorneys for Plaintiff
                                              4801 S. University Drive, Suite 132
                                              Davie, Florida 33328
                                              Telephone:     (954) 252-9818
                                              Facsimile:     (954) 252-9821
                                              jay@farrowlawfirm.com
                                              meera@farrowalwfirm.com

                                               BY: /s/Meera K. Koodie
                                                   JAY LEWIS FARROW, ESQ.
                                                   Florida Bar Number: 625213
                                                   MEERA K. KOODIE, ESQ.
                                                   Florida Bar Number: 1020242

                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on May 29, 2020, I electronically filed a true and exact copy of
  the foregoing document with the Clerk of the court using the CM/ECF system which will send
  notifications of such filing to all parties of records on the service list authorized to receive
  electronic notice to CM/ECF.

                                               BY: /s/Meera K. Koodie
                                                   MEERA K. KOODIE, ESQ.

                                        SERVICE LIST
                          Cathrine Silver v. American Express Company
                                 Case No: 0:20-cv-60420-WPD

  Geri E. Howell, Esquire.
  Counsel for Defendant
  SHOOK, HARDY & BACON L.L.P.
  201 South Biscayne Blvd., Suite 320
  Miami, FL 33131-4332
  ghowell@shb.com
  jfreire@shb.com




                                                 2
